NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            19-MAY-2020
                                            12:51 PM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                    KG, Plaintiff-Appellant, v.
                       AG, Defendant-Appellee


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-D NO. 14-1-0077)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon review of the record on appeal for appellate court
case number CAAP-XX-XXXXXXX, it appears that we lack jurisdiction
over this appeal by Plaintiff-Appellant K.G. (K.G.), self-
represented, from the Honorable F. Matson Kelley's February 4,
2020 post-judgment order granting in part K.G.'s December 16,
2019 motion for post-decree relief from the terms of child
custody in the April 22, 2015 divorce decree that dissolved
K.G.'s marriage with Defendant-Appellee A.N. (A.N.) in Family
Court Case No. FC-D No. 14-1-0077.
          In family court cases "[a]n interested party, aggrieved
by any order or decree of the court, may appeal to the
intermediate appellate court for review of questions of law and
fact upon the same terms and conditions as in other cases in the
circuit court[.]"   HRS § 571-54.   On April 22, 2015, the Family
Court entered a divorce decree that satisfied the requirements
for appealability under HRS § 571-54 and the holding in Eaton v.
Eaton, 7 Haw. App. 111, 118-19, 748 P.2d 801, 805 (1987), by
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(1) dissolving the marriage of K.G. and A.N., (2) adjudicating
the issues of child custody, child visitation, and child support,
(3) adjudicating the issue of spousal support, and (4) dividing
and distributing K.G.'s and A.N.'s property and debts.
           Once the Family Court entered the April 22, 2015
divorce decree, all subsequent orders were post-judgment orders,
and "[a] post-judgment order is an appealable final order . . .
if the order finally determines the post-judgment proceeding."
Hall v. Hall, 96 Hawai#i 105, 111 n.4, 26 P.3d 594, 600 n.4
(App. 2001)   (citation omitted), affirmed in part, and vacated in
part on other grounds, Hall v. Hall, 95 Hawai#i 318, 22 P.3d 965
(2001).   Under analogous circumstances in civil circuit court
cases, a "post-judgment order is an appealable final order under
HRS § 641-1(a) if the order ends the proceedings, leaving nothing
further to be accomplished."    Ditto v. McCurdy, 103 Hawai#i 153,
157, 80 P.3d 974, 978 (2003) (citation omitted).      "Correlatively,
an order is not final if the rights of a party involved remain
undetermined or if the matter is retained for further action."
Id. (citation omitted).
           In the instant case, the February 4, 2020 post-judgment
order did not finally determine all of the substantive issues,
and, thus, did not end the post-judgment proceedings for K.G.'s
December 16, 2019 motion for post-decree relief from the terms of
child custody.   Indeed, the February 4, 2020 post-judgment order
scheduled a future hearing for the purpose of evaluating the
opinion of a court-appointed child custody evaluator so that the
Family Court could eventually make a final decision whether to
alter the terms of child custody.     Based on the record on appeal,
the Family Court has neither announced nor entered any final
decision on K.G.'s December 16, 2019 motion for post-decree
relief.   Therefore, the February 4, 2020 post-judgment order is




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

not an appealable final post-judgment order under HRS § 571-54.
K.G.'s appeal is premature and we lack appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED, that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, May 19, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  3